PER CURIAM: *
Relying on Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), Silvestre Cuellar argues that the district court erred by imposing a sentence based on facts that were neither admitted nor found by a jury beyond reasonable doubt. The Government has moved for summary affirmance in liéu of filing an appellee’s brief because the issue is foreclosed in this circuit under United States v. Pineiro, 377 F.3d 464 (5th Cir.2004). The issue is indeed foreclosed. The Government’s motion is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.